Citation Nr: 1602599	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-00 646	
	)	DATE
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to September 18, 2009, for the awards of service connection for left knee degenerative joint disease (DJD) and left knee instability, to include on the basis of clear and unmistakable error (CUE) in an August 1990 rating decision. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee DJD. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability. 

4.  Entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis status post surgeries with residual scars. 

5.  Entitlement to an increased rating in excess of 20 percent for right knee instability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO assigned a separate 20 percent rating for right knee instability and a separate 10 percent rating for right knee osteoarthritis status post surgeries with residuals scars, effective August 20, 2009.  The RO also granted service connection for left knee degenerative joint disease and assigned a 10 percent rating in conjunction with a separate 10 percent rating for left knee instability, each  effective September 18, 2009.  The Veteran filed a notice of disagreement (NOD) in March 2010 in which he disagreed with the ratings assigned for his bilateral knee disabilities as well as the effective date assigned for the award of service connection for left knee degenerative joint disease and left knee instability.  A statement of the case (SOC) was issued in October 2010, in which the RO readjudicated the claims for higher ratings for the Veteran's right and left knee disabilities, and also adjudicated the claim for an effective date prior to September 18, 2009, for left knee DJD and left knee instability.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in January 2011. 

Because the claims on appeal pertaining to the left knee involve disagreement with the initial ratings assigned following the award of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2015, the Veteran testified during Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

At the time of the hearing, when asked if the Veteran was claiming that there was a clear error in the original denial (in August 1990), the representative responded, "Yes".  The representative further explained that while the VA examiner (in July 1990) opined that the Veteran's left knee disorder was less likely due to the right knee, the RO committed a clear and unmistakable error at the time by failing to have the Veteran's records sent to the examiner to determine whether the Veteran's left knee disorder was secondary to his right knee.  The Board notes that prior to the hearing, in the January 2010 rating decision, which awarded service connection for left knee DJD and instability, the RO specifically found that there was not an error in the previous decision.  In his March 2010 NOD, the Veteran indicated that his left knee claim was previously denied based on findings of an examination that did include a review of the Veteran's claims file.  In the October 2010 SOC, the Veteran was specifically advised of the criteria necessary for reversing a prior decision on the grounds of CUE and the October 2010 SOC and March 2015 SSOC included a discussion as to whether there was a CUE in the prior August 1990 rating decision when readjudicating the earlier effective date claim.  As such the Board will characterize the effective date claim on appeal as involving assertions of CUE in August 1990 rating decision. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS file or irrelevant to the issues on appeal.

On a May 2014 VA  Disability Benefits Questionnaire (DBQ) for hip and thigh conditions, the examiner indicated that the Veteran has a right hip disability secondary to the service-connected bilateral knee disabilities and a June 2014 rating decision suggested sending the Veteran information regarding a claim for a right hip strain secondary to the bilateral knee disabilities.  Also, during his Board hearing, the Veteran raised a claim for service connection for a right wrist and a right shoulder disability, to include as secondary to use of cane for service-connected bilateral knees, as well as a claim for service connection an open sore.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim decided herein have been accomplished.

2.  In an August 1990 rating decision, the RO denied service connection for a left knee condition as secondary to the right knee condition; although the Veteran was provided notice of this rating decision in a letter dated later that month, he did not appeal the decision.

3.  No new and material evidence was received during the one-year appellate period following the August 17, 1990 notification of the August 1990 RO denial of service connection for a left knee condition as secondary to the right knee condition, and additional evidence associated with the claims file since the August 1990 notice of denial does not include relevant official service department records that existed but were not associated with the claims file when VA first decided the claim.

4.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the August 1990 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.

5.  On September 18, 2009, the RO received a statement from the Veteran which was accepted as  a request to reopen the previously-denied claim for service connection for left knee disability.

6.  In January 2010, the RO reopened the claim and granted service connection for left knee DJD and instability, effective September 18, 2009;

7.  Prior to September 18, 2009, there was no pending claim for service connection for left knee disability pursuant to which the benefit ultimately awarded could have been granted.

8.  Pertinent to the August 20, 2009 claim for an increased rating, the Veteran's right knee osteoarthritis has manifested in reduced range of motion with flexion, at worst, at 85 degrees, and extension, at its worst, at 5 degrees with flare-ups, pain, crepitus, stiffness, swelling, weakness, fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing; but have not been productive of ankylosis, impairment of the tibia or fibula, genu recurvatum, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, or evidence of a compensable right knee scar.

9.  Pertinent to the August 20, 2009 claim for an increased rating, the Veteran has had, at worst, severe subluxation of the right knee and swelling with instability and subjective complaints of locking.

10.  Since the  September 18, 2009 effective date of the award of  service connection, the Veteran's left knee DJD has manifested in reduced range of motion with flexion to, at worst, 90 degrees, and extension to, at worst,  5 degrees with flare-ups, pain, crepitus, stiffness, swelling, weakness, fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 
11.  Pertinent to the September 18, 2009 claim for service connection, the Veteran's left knee has manifested no more than mild instability and subluxation and swelling with subjective complaints of locking.  

12.   At no pertinent point has either of the Veteran's knees manifested dislocation or removal of semilunar cartilage, ankylosis, impairment of the tibia or fibula, genu recurvatum, or a compensable knee scar.

13.  The schedular criteria are adequate to evaluate the Veteran's service-connected right knee osteoarthritis status post surgeries with residual scars and instability as well as left knee DJD and instability at all pertinent points, and no claim of unemployability solely due to right and/or left knee disability(ies) has been raised.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision in which the RO denied service connection for a left knee condition as secondary to the right knee condition, is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2015).

2.  The claim for an effective date earlier than September 18, 2009, for the award of service connection for left knee DJD and instability, to include on the basis of CUE in an August 1990 rating decision, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected right knee osteoarthritis status post surgeries with residual scars are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

4.  The criteria for a rating in excess of 10 percent for service-connected DJD of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015). 

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for instability/subluxation of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2015).
 
6. The criteria for an initial rating in excess of 10  percent for instability of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

Notably, in rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

Relevant to the claims herein decided, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for increased rating for  right knee post-operative residuals with degenerative changes and instability, and of his and VA's respective responsibilities in obtaining such evidence and information.  An October 2009 letter, also sent prior to the initial unfavorable decision issued in January 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for left knee DJD and instability on a direct and secondary basis and of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the August and October 2009 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  
Additionally, after the award of service connection for left knee DJD and instability, no additional notice for the downstream initial rating issues for left knee DJD and left knee instability as well as the effective date issue for the award of service connection for the left knee disabilities, was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless,  in this case, after the award of service connection for left knee DJD and instability, and the Veteran's disagreement, the October 2010 SOC and March 2015 supplemental SOC (SSOC) set forth the criteria for higher ratings and rating considerations relevant to left knee DJD and instability as well as the criteria for assigning an effective date for the award of service connection (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.  See Mayfield v Nicholson, 20 Vet App 537, 543 (2006), see also Prickett v Nicholson 20 Vet App 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes service treatment records, VA treatment records, private treatment records, and reports of VA examinations. Also of record and considered in connection with the appeal is the transcript of the July 2015 Board hearing, along with  various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim herein decided, , prior to appellate consideration, is required.

As regards the July 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Board finds that, that consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

During the Board hearing, the undersigned identified the issues on appeal-the matters herein decided.  Also, information was solicited regarding the Veteran's current symptoms and treatment, and as to the existence of any outstanding medical records; as well as why the Veteran believes an earlier effective date is warranted.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as  nothing during the hearing gave rise to the possibility that any existing, relevant evidence had been overlooked with regard to any claim herein decided.  Notably, the adequacy of the hearing provided has not been challenged.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims for higher ratings and an earlier effective date for the awards of service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield, , 20 Vet. App. at  543  (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Earlier Effective Date Claim

The Veteran is seeking an effective date earlier than September 18, 2009, for the award of service connection for left knee DJD and left knee instability.  In his statements of record and at the Board hearing, he has asserted that the RO essentially committed a clear and unmistakable error in the original denial in August 1990 by failing to provide his records to the July 1990 VA examiner who ultimately opined that the Veteran's left knee disorder was less likely due to the right knee.  The Board notes service connection for a right knee condition with instability has been in effect since September 26, 1970.  

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a). For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An appeal of an RO rating decision begins with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201 (2015). 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. §  7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

As noted, the Veteran now seeks to establish an earlier effective date for the award of service connection for left knee DJD and instability.  To this end, the Veteran has alleged CUE in the August 1990 rating decision.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, as regards the August 1990 rating decision, the Veteran's allegations simply do not meet the criteria noted above.

In an April 2015 Statement of Accredited Representative in Appealed Case, the Veteran's representative asserted that as the RO committed CUE  by not providing the (July 1990) VA examiner with the Veteran's claims file, the grant of service-connection should date back to August 7, 1990, when the Veteran was originally denied the claim.  During the Board hearing, the Veteran's representative claimed that the RO did not exercise due diligence while obtaining a VA opinion that was not based on a review of his records and making a decision on the claim.  

However, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346. 

In an April 2015 statement, the Veteran's representative reported that service connection for the Veteran's left knee conditions were ultimately granted in January 2010 based on the (December 2009) VA examiner's review of the Veteran's claims file and opinion that the left knee left knee condition was more than likely due to the service-connected right knee condition.  The Veteran and his representative indicated that although the prior VA examiner provided a negative opinion that led to the RO denial in August 1990, the VA examiner did not have the Veteran's records review before, during, or after the examination.  The Board notes that private medical evidence from Dr. Rose of Columbine Medical Center associated with the claims file in March 1990 disclosed a complaint of left knee pain dating back to November 18, 1989.  The record noted that effusion in the left knee was probably due to the Veteran favoring his right side.  However, the RO considered these records when denying the claim in August 1990.  Therefore, a mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).  

Furthermore, the August 1990 rating decision was mailed to the Veteran on August 17, 2000 per the date on the notice letter).  Aside from the fact that Veteran did not express disagreement following the presumed receipt of notice in the August 1990 rating decision, he has not demonstrated due diligence in pursuing his service connection claim at that time.  Indeed, the Veteran did not contact VA about this matter again until 19 years later, in September 2009, when he filed his claim for service connection.   No new and material evidence was received during the one-year appellate period following the August 17, 1990 notification of the August 1990 RO denial of service connection for a left knee condition as secondary to the right knee condition, and additional evidence associated with the claims file since the August 1990 notice of denial does not include relevant official service department records that existed but were not associated with the claims file when VA first decided the claim.
 
Under these circumstances, Board must conclude that the Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the August 1990 rating decisions or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time; and that, but for any such alleged error, the outcome of the decision would have been different.  As such, CUE in either of the noted rating decisions has not been established.

Once an RO decision becomes final under 38 U.S.C.A. § 7105(c), absent a finding of CUE or the submission of new and material evidence, the claim cannot be reopened or readjudicated by VA.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, an application that has been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."). 

Under the circumstances of this case, the Board must conclude that, at the time of the RO January 2010 rating action awarding service connection for left knee DJD and instability, there was no pending, unresolved claim pursuant to which the benefit sought could have been awarded.  As such, the RO appropriately assigned an effective date of September 18, 2009,the date the RO received the Veteran's application-which, given the prior final denial, can only be construed as a request to reopen the previously denied claim.  September 18, 2009 is the earliest possible effective date  dated possible under the applicable legal authority.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for left knee DJD and instability earlier than September 18, 2009 is assignable, the claim for an earlier effective date for the award of service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III.  Higher Rating Claims

A. Factual Background

The Veteran contends that his right knee osteoarthritis and left knee DJD are worse than currently reflected by the 10 percent ratings.  He also claimed that his right and left knee instability problems are worse than currently reflected in the 20 and 10 percent ratings, respectively.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported a history of right knee surgery in 1969 as well as 5-6 right knee arthroscopic surgeries from 1980 through 1990.  The Veteran stated the he was currently self-employed in logistics and freight shipping.  He missed approximately three days of work due to flares of knee pain; otherwise he was able to set his own schedule.  The examiner noted that the Veteran was able to complete the required tasks for his employment and had no work restrictions.  The Veteran indicated that most of his job duties were comprised of telephonic work and office type work.  He stated that he had no impairment of his activities of daily living as he was fully capable of eating, cooking, dressing, undressing, bathing, toileting, performing personal hygiene, writing, and driving without assistance.  He did not run and limited his usage of stairs.  Otherwise, he had no employment impairments.  His wife occasionally helped him put on his shoes.  

In regard to the right knee, the Veteran complained of daily, continuous pain with swelling, and instability, but without locking or stiffness.  Regarding the left knee, the Veteran stated that he had daily, continuous pain with swelling, stiffness and minor instability, but without locking.  He reported that he could stand for up to 30 minutes, walk for up to 15 minutes, sit for 15 minutes, and could climb one flight of stairs while favoring his left knee.  He did not run or lift (primarily due to colostomy).  The examiner noted that the Veteran was able to perform his usual occupation.  The Veteran walked with a limp, but did not use any assistive devices.  Regarding his right knee, the Veteran reported flare-ups with pain severity of 7/10, which occurred 6-7 times in the past year and lasted 4-7 days at a time.  Regarding the left knee, the Veteran stated that he had flare-ups with pain severity of 9/10, which occurred 30 to 40 weeks in the last year and caused continuous pain during each flare-up.  For each knee, he treated the flare-ups with two tablets of Tylenol #3, or two tablets of Aleve daily along with ice packs, which he found beneficial.  

On physical examination, he had a normal posture with antalgic gait.  All of his scars were deep, without evidence of underlying sift tissue loss, with the deep tissue disruption considered equal in size to the overlying skin scar.  On inspection, the examiner noted that all of the following surgical scars appeared smooth, without inflammation or ulcerations, were normally pigmented throughout, and had no gross asymmetry or distortion features.  On palpation all of the surgical scars were level with the surrounding skin, flexible, non-indurated, non-edematous, non-adherent, and non-tender.  There were multiple arthroscopic surgical scars over the right knee, approximately 2 cm long X 2 mm wide and similar in coloration to the surrounding skin.  Strength in the lower extremities was 5/5 throughout.  The Veteran had difficulty walking on his heels due to bilateral knee pain.  

On right knee examination, there was tenderness of the patella and retropatellar pain.  There was no significant instability.  Lachman's and McMurray's tests were negative.  There was swelling with crepitus.  Active and passive ranges of motion were decreased from 0 to 105 degrees times three with pain at 105 degrees.  On examination of the left knee, there was tenderness to palpation of the superior and lateral aspects of the knee with decreased sensation to light touch and retropatellar pain.  There was instability posteriorly with a positive posterior drawer sign, but otherwise there was no instability or ligament laxity.  The examiner reported that McMurray's test was negative.  There was swelling with crepitus, but alignment was normal.  Active and passive ranges of motion were decreased from 0 to 100 degrees times three with pain at 95 degrees.  

A September 2009 right knee x-ray revealed tricompartmental arthropathy, severe in the medial compartment and moderate in the other compartments.  There was moderate subluxation in the knee joint.  A September 2009 x-ray report revealed mild osteoarthritis throughout all three components of the left knee joint.  There was mild subluxation in all three compartments.  

The VA examiner diagnosed the Veteran with right knee arthroscopic surgeries, times six, with tri-compartment osteoarthritis, severe in the medial compartment, and moderate in the lateral and patellofemoral compartments, with subluxation of the femoral condyles relative to the tibial plateau, and residuals of a metallic screw placed through the tibial tuberosity and surgical scars, with decreased range of motion.  The Veteran was also diagnosed with left knee mild tri-compartment osteoarthritis, with mild subluxation in all compartments, and decreased range of motion.

The examiner specifically commented in regard to DeLuca, except as noted in the history and physical examination above, there was no loss of coordination and no change in active or passive range of motion during repeat testing times three, and no additional losses of range of motion were found for bilateral knees due to painful motion or lack of endurance due to weakness or fatigue.

The Veteran was afforded a VA examination in December 2009 for his left knee disabilities.  The Veteran reported a history of having injections in his left knee and occasionally using a brace.  He reported that he was never pain-free.  He had complaints of locking, stiffness and swelling.  He indicated that he did not have instability.  He stated that he could dress, undress, eat, write and drive as far as the left knee was concerned; however, he stated that it was difficult for him to bend over to put on the shoes due to left knee pain.  He reported that he could stand for 30 minutes, walk for 15 minutes, sit (provided he could change body position frequently), climb stairs with great difficulty, and descend stairs with extreme pain.  He indicated that he did not run or lift.  The examiner noted that the Veteran was able to carry out his usual occupation with difficulty because the Veteran had multiple other problems among which were colorectal cancer and a huge abdominal hernia.

The examiner reported that the Veteran's gait was not normal.  He tilted from side to side due to bilateral knee pain.  He did not use any assist devices.  The Veteran reported that flare-ups occurred every day, lasted several hours, and were treated with "leaning back and placing pressure on the back of my knee rather than taking medications".  He reported that rest was also helpful.

On general inspection, there appeared to be minimal swelling of the left knee as compared with the right.  There was tenderness particularly on the left posterolateral aspect of the left knee, which was unaccompanied by redness, increase in local heat, or apparent drainage.  There were no incisions to identify about the left knee.  The examiner noted that the patella inhibition test was positive and the drawer test was negative.  The examiner stated that he could not demonstrate instability.  Muscle mass and strength about the left knee was reported as excellent.  On range of motion studies, left knee extension was to 0 degrees and flexion was 0 to 100 degrees with pain clearly the limiting factor.  The examiner noted that flexion was reduced after the third repetition to 95 degrees because of increasing pain.

The examiner stated that there was no further reduction in range of motion secondary to resistance or repetitive-use testing beyond was noted in the history and examination above; however, the examiner recommended an additional loss of range of motion in the amount of approximately 5 to 10 degrees in flexion due to increasingly painful motion.  

Treatment records from the Eastern Colorado Health Care System/Denver VAMC included a January 2010 record that noted the Veteran's reports of his knees bothering him a lot at work.  

An initial evaluation dated in October 2013 from Dr. R.L. Kruse of Orthopaedic Physicians of Colorado noted that the Veteran had very abnormal gait mechanics, which improved after training him to use a cane.  There was severe Varus deformity in the left knee and severe deformity with swelling in the right knee along with multiple scars.  X-rays of both knees showed end-stage osteoarthritis, bone-on-bone, medial compartment disease.  The right knee showed severe deformity, total flattening of both joints, and marked subluxation.  Dr. R.L. Kruse reported that the Veteran was a candidate for joint replacement.  

VA treatment records dated in March 2014 show that the Veteran was treated in the emergency room for complaints of chronic left hip and knee pain that has progressively worsened.  He requested pain medication that was not a narcotic.  A history of severe arthritis was noted per x-ray report.  

On October 2014 VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance", a physician diagnosed the Veteran with degenerative osteoarthritis of the left hip with trochanteric bursitis, severe end-stage; osteoarthritis of the bilateral knees; and colostomy bag due to colon cancer.  The Veteran's gait was wide-based and with a limp.  The Veteran's bilateral knee pain, left hip pain, and colostomy bag restricted his activities/functions.  The physician reported that the Veteran was unable to prepare his own meals because he could not stand for more than 10 minutes.  His wife assisted him in and out of the shower/bath.  As he required medication management and did not have the ability to manage his own financial affairs, his wife assumed these activities.  The physician described the Veteran as slightly hunched forward.  The physician stated that the Veteran had very poor balance, could only stand for about 10 minutes, could not drive, needed assistance for care and going up and down the stairs, and could not prepare meals.  The Veteran's severe osteoarthritis of the bilateral knees, inter alia, was listed as one of the conditions that affected the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home.  The physician noted that the Veteran left the house only twice a week for church and dinner outside of the home.  He also left the house to go to doctor appointments.  

The Veteran was afforded a VA Aid and Attendance or Housebound Examination in December 2014.  The Veteran reported that due to degeneration in the hip and knees as well as chronic recurring pain and stiffness, he was unable to balance himself at times.  He used a cane for support as he becomes unsteady on his feet.  At times, he would lean to one side and limp to help with the pain, but this affected his balance and stability with standing or walking.  He reported that he stayed downstairs and at home all day because he could not go up and down the stairs due to problems with his knees and his hips.  He was more comfortable staying at home due to pain in the knees and left hip as well as balance issues (fall risk).  He had a hard time getting himself dressed and his wife helped him bathe due to his joint and balance issues.  On examination he had an antalgic gait, limped and leaned to one side, shuffled and was slow.  There was a decreased range of motion in his knees and hips.  In the bilateral lower extremities, muscle atrophy, contractures, paralysis, lack of coordination, weight bearing deficits, and propulsion deficits were absent.  Weakness, decreased strength, balance deficits, and unsteadiness when ambulating or standing were present.  The Veteran had to use a cane to walk, but could ambulate without the assistance of another person.  

A December 2014 VA knee and lower leg conditions  DBQ reflects the Veteran's report that his knees bothered him every day.  He had constant dull aching knee pains with intermittent flare ups of sharp stabbing pains.  He had daily swelling and was unstable when he walked.  He felt like his knees were going to give out, therefore, he walked with a cane due to fall risk and balance issues from his knees.  The examiner noted that the Veteran took Aleve as needed for pain and had physical therapy with minimal relief.  The Veteran's flare-ups were manifested by pain and stiffness, several times per week and lasted all day.  The flare-ups caused pain, stiffness, decreased range of motion and mobility, swelling, and sometimes weakness.  Range of motion studies revealed that right knee flexion was to 100 degrees with pain at 100 degrees.  Extension was to 0 degrees with no objective evidence of pain.  Left knee flexion was to 105 degrees with pain at 105 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  The examiner found that the Veteran did not have additional limitation in range of motion of the knees following repetitive-use testing.  The examiner reported that there was functional loss and/or impairment in both knees due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, as well as interference with sitting, standing, and weight-bearing.  The examiner reported that there was pain, weakness, and fatigability, which could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner estimated 15 degrees of additional range of motion loss during flexion and 5 degrees of additional loss during extension.  

There was tenderness or pain to palpation in both knees.  Muscle strength was 4/5 on flexion and extension, bilaterally.  Anterior, posterior, and medial-lateral instability tests were normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner reported that the Veteran did not currently have and never had "shin splints", stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran never had any meniscal (semilunar cartilage) conditions or surgical procedures for any meniscal conditions.  The Veteran did not have his knees replaced; he underwent several surgeries on the right knee to repair tendons and debridement from 1969 through the 1980s and several surgeries on the left knee to debride in the 1980s.  Residuals from the surgeries included pain, stiffness, as well as decreased range of motion and mobility.  

In regard to the Veteran's scars (surgical or otherwise), the examiner reported that the scars were not painful and/or unstable, or the total area of all related scars were not greater than 39 square cm (6 square inches).  On examination, on the right knee one scar measured 6 cm X 0.2 cm, another scar measured 9cm X 0.2 cm, and four arthroscopic scars all measured 1 cm X 0.2 cm.  On the left knee, three arthroscopic scars all measured 1 cm X 0.2 cm.

The examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his knee disabilities.  The Veteran constantly used a case for walking support and stability of his bilateral knees.  Functional impairment of the knees were not so severe that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner found that the Veteran's knee and/or lower leg condition impacted his ability to work due to such limitations as being able to only lift 10 pounds for 10 minutes, and walk up to 150 feet, sit for 20 minutes, and/or stand for 10 minutes at a time.  Over the course of an 8 hour day, he was limited to walking up to one mile with frequent resting breaks as well as sitting for 20 minutes and standing for 10 minutes on and off all day.  

The diagnoses were post-operative status right knee with degenerative changes and instability, right knee osteoarthritis status post surgeries with residual scars, and right knee instability.  For his left knee, he was diagnosed with DJD and instability. 

During his July 2015 Board hearing, the Veteran testified that in regards to his right knee, he had instability that was constant.  He claimed that was told by an orthopedic doctor that there was nothing else that they could do for him.  He reported that two of the joints in his knee were against each other.  He indicated that he believed that he had severe instability as a result of the deformity in his knees.  He stated that he could not walk very far and only came down the stairs in his house once a day.  He commented that he fell about a year and a half ago when his knee gave out and cut his chin.  He reported that he remained cognizant at all times that there could be a chance of falling over, tripping, or his knee giving out, which was continuing to get worse.  He also stated that he always had locking in his knees, but lately it occurred even when he was not active.  The Veteran indicated that he was issued a brace for his knees years ago, but found a cane to be more useful.  However, he could only use the cane on a limited basis because of problems in his right wrist and shoulder.  

Regarding the right knee osteoarthritis, the Veteran reported that he could move his knee, but there was no strength in it.  He claimed that he pushed through the pain on flexion.  The Veteran reported that at the time of his last compensation and pension evaluation of the right knee, he was on medication at that particular time, which may have helped him accomplish the movement during range of motion testing of the knee.  He stated that he took medication once a day.  The Veteran and his representative asserted that without medication, the Veteran would have a very hard time doing flexion or extension of movement of the knee.  

In regard to the Veteran's left knee, he reported that he took the same medication for his left knee and that the medication helped him perform the full range of motion because it eliminated some of the pain.  He indicated that he pushed through the pain at the last VA examination.  He also reported that Dr. Kruse suggested that he undergo a left knee replacement.  In regards to left knee instability, the Veteran and his representative claimed that the Veteran's knee deformity caused severe instability to the point where he was not able to move.  He also suggested that he felt numbness above his knee.  He reported that he experienced dislocation and locking, which caused the instability and that the knee was constantly swollen.  He claimed that currently, both knees were swollen.  

B. Applicable Legal Authority

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (addressing staged ratings for increased rating claims).

The Veteran has been assigned a 20 percent rating for right knee instability from August 20, 2009, and a 10 percent rating for left knee instability from  September 18, 2009 under Diagnostic Code 5257.  Additionally, the Veteran has been assigned a separate, 10 percent disability for right knee osteoarthritis status post surgeries with residual scars since August 20, 2009 and left knee DJD since September 18, 2009 under Diagnostic Codes 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable rating  under Codes 5260 or 5261, a separate rating  could be assigned if there was evidence of a full range of motion 'inhibited by pain.' Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Also, VA's  General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. §  4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating. 

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118. 

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this DC, when applicable.  38 C.F.R. § 4.118.  Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.


C. Analyses

Considering the pertinent facts in light of the above, the Board finds that, at no point pertinent to the current claim for increase has either the right osteoarthritis or knee left DJD warranted a rating higher than the 10 percent rating assigned.

With regard to limitation of motion under Diagnostic Codes 5010, 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee osteoarthritis has been manifested by complaints of daily continuous pain with swelling and instability.  The Veteran reported that he had flare-ups of increased pain, which occurred 6-7 times in the past year and lasted 4-7 days at a time.  The examiner reported that there was no loss of coordination, changes with ranges of motion during repeat testing due to painful motion, lack of endurance, weakness, or fatigue.  On September 2009 VA examination, the Veteran's range of motion was from 0 to 105 degrees with pain at 105.  The examiner stated that there was no loss of coordination, change in range of motion during repeat testing times three, and additional losses of range of motion due to painful motion, lack of endurance, weakness, or fatigue. On December 2009 VA examination, the Veteran had complaints of locking, stiffness, and swelling.  He reported flare-ups on a daily basis that lasted for several hours and were treated with pressure on his knee rather than with medication. 

During the December 2014 VA Aid and Attendance or Housebound Examination, the Veteran reported chronic recurring pain and stiffness with occasional balance problems.  He used a cane for support due to instability.  

The December 2014 VA knee and lower leg conditions DBQ reflects the Veteran's report that his knees bothered him every day.  He had constant dull aching knee pains with intermittent flare ups of sharp stabbing pains.  He had daily swelling and was unstable when he walked.  The examiner noted that he took Aleve as needed for pain and had physical therapy with minimal relief.  The Veteran's flare-ups were manifested by pain and stiffness, several times per week and lasted all day.  The flare-ups caused pain, stiffness, decreased range of motion and mobility, swelling, and sometimes weakness.  Range of motion studies revealed that right knee flexion was to 100 degrees with pain at 100 degrees.  Extension was to 0 degrees with no objective evidence of pain.  The examiner found that the Veteran did not have additional limitation in range of motion of the knees following repetitive-use testing.  There was functional loss and/or impairment in both knees due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, as well as interference with sitting, standing, and weight-bearing.  The examiner reported that there was pain, weakness, and fatigability, which could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner estimated 15 degrees of additional range of motion loss during flexion (85 degrees) and 5 degrees of additional loss during extension (5 degrees).  

The pertinent evidence reflects that the Veteran's right knee osteoarthritis has manifested in reduced range of motion with flexion, at worst, at 85 degrees, and extension, at  worst, at 5 degrees with flare-ups, pain, stiffness, crepitus, swelling, weakness, fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Overall, there is no lay or medical indication that his right knee manifestations of osteoarthritis, to include during flare-ups and repetitive-use testing, have been so disabling as to result in flexion limited to 45 degrees (so as to warrant even the minimum, compensable rating under Diagnostic Code 5260) or extension limited to more than 5 degrees (so as to warrant a minimum compensable rating under Diagnostic Code 5261).  Hence, even considering the Veteran's functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45-to include with repeated use or during flare-ups-the  record presents no basis for the assignment of any higher rating for right knee osteoarthritis under Diagnostic Code 5260 or 5261.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7; Mitchell, 25 Vet. App. 32.

While the range of motion findings do not support even the minimum, compensable rating under DC 5260 or DC 5261, given the complaints of painful flexion, the current 10 percent rating awarded on the basis of painful, albeit noncompensable, motion in the right knee, consistent with 38 C.F.R. § 4.59, is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).  No higher rating is assignable on the basis of limited and/or painful motion due to osteoarthritis in the right knee. 

With regard to limitation of motion for the Veteran's left knee, the evidence shows that the service-connected left knee DJD has been manifested by complaints of daily continuous pain with swelling, stiffness, and instability.  

On September 2009 VA examination, the Veteran also reported flare-ups with increased pain, which occurred 30-40 times in the past year with continuous pain.  He treated pain with Tylenol #3 or two tablets of Aleve, daily along with ice packs.  Range of motion of the left knee was from 0 to 100 degrees with pain at 95 degrees.  The examiner stated that there was no loss of coordination, change in range of motion during repeat testing times three, and additional losses of range of motion due to painful motion, lack of endurance, weakness, or fatigue.  

On December 2009 VA examination for his left knee disabilities.  The Veteran reported a history of having injections in his left knee and occasionally using a brace.  He reported that he was never pain-free.  He had complaints of locking, stiffness and swelling.  He stated that he occasionally used a brace.  Range of motion studies revealed flexion from 0 to 100 degrees with pain clearly as the limiting factor and extension to 0 degrees.  The examiner noted that flexion was reduced after the third repetition to 95 degrees because of increasing pain.  There was no further reduction in range of motion secondary to resistance or repetitive-use testing beyond was noted in the history and examination above; however, the examiner recommended an additional loss of range of motion in the amount of approximately 5 to 10 degrees in flexion (at worst 90 degrees) due to increasingly painful motion.  

During December 2014 VA Aid and Attendance or Housebound Examination, the Veteran reported chronic recurring pain and stiffness with occasional balance problems.  He used a cane for support as he becomes unsteady on his feet.  

The report of a December 2014 VA knee and lower leg conditions DBQ reflects the Veteran's report that his knees bothered him every day.  He had constant dull aching knee pains with intermittent flare ups of sharp stabbing pains.  He had daily swelling and was unstable when he walked.  The examiner noted that he took Aleve as needed for pain and had physical therapy with minimal relief.  The Veteran's flare-ups were manifested by pain and stiffness, several times per week and lasted all day.  The flare-ups caused pain, stiffness, decreased range of motion and mobility, swelling, and sometimes weakness.  Left knee flexion was to 105 degrees with pain at 105 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  The examiner found that the Veteran did not have additional limitation in range of motion of the knees following repetitive-use testing.  There was functional loss and/or impairment in both knees due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, as well as interference with sitting, standing, and weight-bearing.  The examiner reported that there was pain, weakness, and fatigability, which could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner estimated 15 degrees of additional range of motion loss during flexion (90 degrees) and 5 degrees of additional loss during extension (5 degrees).  

On review of the evidence, the Veteran's left knee DJD has manifested in reduced range of motion with flexion, at worst, at 90 degrees, and extension, at worst, at 5 degrees with flare-ups, pain, stiffness, swelling, weakness, fatigability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Overall, there is no lay or medical indication that his left knee manifestations of DJD, to include during flare-ups and repetitive-use testing, have been so disabling as to result in flexion limited to 45 degrees (so as to warrant even the minimum, compensable rating under Diagnostic Code 5260) or extension limited to more than 5 degrees (so as to warrant a minimum compensable rating under Diagnostic Code 5261).  Hence, even with consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40  and 4.45; to include with repeated use or during flare-ups, the record presents no basis for the assignment of any higher rating for the left knee under Diagnostic Code 5260 or 5261.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7; Mitchell, 25 Vet. App. 32.

While the range of motion findings do not support even the minimum, compensable rating under DC 5260 or DC 5261, given the complaints of painful flexion, the current 10 percent rating awarded on the basis of painful, albeit noncompensable, motion in the right knee, consistent with 38 C.F.R. § 4.59, is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).  No higher rating is assignable, on the basis of limited and/or painful motion, for DJD in the left knee. 

With regard to instability of the right knee under Diagnostic Code 5257, the evidence shows that on September 2009 VA examination, the Veteran had complaints of, inter alia, daily instability.  On examination, there was tenderness and pain in the right knee; however, there was no significant instability.  Lachman's and McMurray's tests were negative.  There was swelling with crepitus.  A September 2009 x-ray report revealed moderate subluxation.  In an October 2013 initial evaluation report, Dr. R.L. Kruse included x-ray findings showing severe deformity, total flattening of both joints, and marked subluxation in the right knee.  On October 2014 VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the physician stated that the Veteran had very poor balance, could only stand for about 10 minutes, could not drive, needed assistance for care and going up and down the stairs, and could not prepare meals.  

On December 2014 VA Aid and Attendance or Housebound Examination, the Veteran reported that he was unable to balance himself at times due to his knees and hips. He used a cane for support as he becomes unsteady on his feet.  He leaned to one side at times and limped to help with the pain, but this affected his balance and stability with standing or walking.  He reported that he stayed downstairs and at home all day because he could not go up and down the stairs due to problems with his knees and his hips.  He was more comfortable staying at home due to pain in the knees and left hip and balance issues (fall risk).  He had a hard time getting himself dressed and his wife helps him bathe due to his joint and balance issues.  On examination he had an antalgic gait, limped and leaned to one side, shuffled, and was slow.  Weakness, decreased strength, balance deficits, and unsteadiness when ambulating or standing were present.  On December 2014 VA knee and lower leg conditions disability benefits questionnaire, the Veteran reported that he was unstable when he walked and used a cane due to fall risk and balance issues from his knees.  There was tenderness or pain to palpation in both knees.  Anterior, posterior, and medial-lateral instability tests were normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  During his July 2015 Board hearing, the Veteran testified that his in regards to his right knee, he had instability that was constant.  He reported that he remained cognizant at all times that there could be a chance of falling over, tripping, or his knee giving out, which was continuing to get worse.  He described his knee instability as severe.  

However, considering the pertinent facts in light of the applicable rating criteria, the Board finds that, resolving all reasonable doubt in the Veteran's favor, a 30 percent rating for marked/severe subluxation is warranted from the date of the claim for increase.  

With regard to instability of the left knee, on September 2009 examination of the left knee, the Veteran's complaints included, inter alia, daily.  On examination instability there was tenderness to palpation with decreased sensation to light touch and pain.  There was instability posteriorly with a positive posterior drawer sign, but otherwise there was no instability or ligament laxity.  The examiner reported that McMurray's test was negative.  A September 2009 x-ray report revealed mild subluxation in all three compartments of the left knee joint.  

On December 2009 VA examination, there was swelling and tenderness in the left knee.  Patella inhibition test was positive and the drawer test was negative.  The examiner stated that he could not demonstrate instability.  

In an October 2013 initial evaluation report, Dr. R.L. Kruse found severe Varus deformity in the left knee.  

On October 2014 VA Form 21-2680, "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the physician stated that the Veteran had very poor balance, could only stand for about 10 minutes, could not drive, needed assistance for care and going up and down the stairs, and could not prepare meals.  

On December 2014 VA Aid and Attendance or Housebound Examination, the Veteran reported that he was unable to balance himself at times due to his knees and hips. He used a cane for support as he becomes unsteady on his feet.  He leaned to one side at times and limped to help with the pain, but this affected his balance and stability with standing or walking.  He reported that he stayed downstairs and at home all day because he could not go up and down the stairs due to problems with his knees and his hips.  He was more comfortable staying at home due to pain in the knees and left hip and balance issues (fall risk).  He had a hard time getting himself dressed and his wife helps him bathe due to his joint and balance issues.  On examination, he had an antalgic gait, limped and leaned to one side, shuffled and was slow.  Weakness, decreased strength, balance deficits, and unsteadiness when ambulating or standing were present.  

A December 2014 VA knee and lower leg conditions DBQ reflects the Veteran's report that he was unstable when he walked and used a cane due to fall risk and balance issues from his knees.  There was tenderness or pain to palpation in both knees.  Anterior, posterior, and medial-lateral instability tests were normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  

During his Board hearing, the Veteran reported that he remained cognizant at all times that there could be a chance of falling over, tripping, or his knee giving out, which was continuing to get worse.  He described his knee instability as severe. 

Here, the collective evidence of record is equivocal on the question of whether the Veteran actually experiences instability of the left knee.  The Veteran has consistently reported unsteadiness.  Although his VA medical provider on December 2014 VA examination did not find instability or subluxation on examination,  the remaining medical evidence objectively showed instability posteriorly with a positive posterior drawer sign, mild subluxation in all three compartments of the left knee joint, a positive patella inhibition test, balance deficits, and unsteadiness.  Additionally, the Veteran initially used a knee brace and later used a cane to help with his balance and unsteadiness.  The Board finds that an initial 10 percent disability rating is appropriate for the Veteran's left knee instability/subluxation.  An initial rating in excess of 10 percent for instability/subluxation is not warranted at any point since the September 18, 2009 claim for service-connection.  Although the Veteran generally reported during his Board hearing that he had severe instability, the objective findings described the Veteran's subluxation as mild.  Also, the Veteran's unsteadiness and fall risk were not specifically attributed to his left knee, but rather, a combination of both knees and sometimes his hips as well.  

The Board points out that on December 2014 VA examination of the knees, the examiner indicated that the Veteran never had any meniscal (semilunar cartilage) conditions or surgical procedures for any meniscal conditions.   The remaining medical evidence of record also did not indicate that the Veteran has dislocated cartilage knee and there has been no evidence of semilunar cartilage removal.  Additionally, on September 2009 VA examination, Lachman's and McMurray's tests were negative.  Hence, consideration of any alternative, or additional, rating under Diagnostic Code 5258 (for dislocation of the semilunar cartilage) or 5259 (for removal of the semilunar cartilage), is not warranted.

The Board further points out that, while, a 10 percent rating for osteoarthritis of the right knee, a 10 percent rating for DJD, a 30 percent rating for right knee severe instability/subluxation, and a 10 percent rating for mild instability/subluxation is appropriate, no other rating code for rating musculoskeletal knee disability provides a basis for any higher rating for any knee disability under consideration.  There have been no medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating either knee under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a. 

Moreover, as regards the Veteran's entitlement to a separate, compensable rating for right knee or left knee scars, on September 2009 VA examination, the examiner described the Veteran's scars as deep, without evidence of underlying sift tissue loss, with the deep tissue disruption considered equal in size to the overlying skin scar.  On inspection, the examiner noted that all of the following surgical scars appeared smooth, without inflammation or ulcerations, were normally pigmented throughout, and had no gross asymmetry or distortion features.  On palpation all of the surgical scars were level with the surrounding skin, flexible, non-indurated, non-edematous, non-adherent, and non-tender.  There were multiple arthroscopic surgical scars over the right knee, approximately 2 cm long X 2 mm wide and similar in coloration to the surrounding skin.  

On December 2014 VA examination, the examiner reported that the scars were not painful and/or unstable, or the total area of all related scars were not greater than 39 square cm (6 square inches).  On examination, on the right knee one scar measured 6 cm X 0.2 cm, another scar measured 9 cm X 0.2 cm, and four arthroscopic scars all measured 1 cm X 0.2 cm.  On the left knee three arthroscopic scars all measured 1 cm X 0.2 cm.  As such scarring for each knee has not been at least has not been at least 39 square centimeters, or superficial and non-linear measuring at least 929 square centimeters, or painful, unstable, or productive of limitation of functioning, increased compensation cannot be assigned on the basis of the surgical scarring in the right knee or left knee under the pertinent diagnostic codes for rating skin disabilities set forth at 38 C.F.R. § 4.118. 

In assessing the severity of each disability under consideration, the Board has considered the Veteran's assertions regarding the existence and persistence of his symptoms, to include those presented in sworn testimony during his July 2015 Board hearing, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470(1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for each disability under consideration requires medical findings and/or testing results  that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, while considered, the lay assertions are not considered more persuasive than the objective medical findings in evaluating each disability.

Additionally, the Board finds that at no pertinent point has any  right or left knee disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the October 2010 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal, as a wide range of signs and symptoms are contemplated in the applicable rating criteria.  The rating schedule fully contemplates the described symptomatology pertaining to limited motion and instability, as appropriate, and provides for ratings higher than that assigned based on more significant and/or additional functional impairment.  
As noted, evaluation of the disabilities rated on the basis of limited motion also require application of the holding in Deluca, Johnson , and Mitchell, which mandate, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Significantly, there is no medical indication or argument that the applicable criteria and rating considerations are inadequate to rate any service-connected knee disability issue.  
-
The Board further notes that under Johnson  v. McDonald, 762 F3.d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, compensable disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of any of these claims for extra-schedular consideration is not required.    See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that a total rating based on individual unemployability due to service-connected disability (TDIU) claim may considered a component of a claim for higher rating when such claim is reasonably raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the record includes various comments as to the Veteran's knees and employment-to include a notation the  September 2009 VA examiner that the Veteran was self-employed in logistics and freight shipping, has missed approximately three days of work due to flares of knee pain, and that otherwise he was able to set his own schedule-there is no evidence or argument  any service-connected right and/or left knee disability(ies)  at issue has/have actually or effectively rendered the Veteran unemployable at any pertinent point.  Therefore, the matter of the Veteran's entitlement to a TDIU due to the  right and/or left knee disabilities under consideration has not been raised in conjunction any claim(s) for higher rating herein considered, and need not be addressed. 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of any  right or  left knee disability under consideration,  pursuant to Fenderson and Hart, as appropriate, and that, except to the extent herein granted, the claims for higher ratings are denied.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt doctrine in granting the maximum, 30 percent initial rating for right knee instability/subluxation, but finds that the preponderance of the evidence is against assignment of a rating in excess of 10 percent for right knee osteoarthritis,  for left knee DJD or left knee instability at any pertinent point.    See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  












	(CONTINUED ON NEXT PAGE)






ORDER

An effective date earlier than September 18, 2009, for the award of service connection for left knee DJD and instability, to include on the basis of CUE in the August 1990 rating decision, is denied.

A rating in excess of 10 percent for right knee osteoarthritis status post surgeries with residual scars is denied. 

A maximum  30 percent schedular rating for right knee instability/subluxation is granted, subject to the legal authority governing the payment of compensation.  

A rating in excess of 10 percent for left knee DJD is denied. 

A rating in excess of 10 percent for right knee instability is denied. 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


